                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 STEVEN PODKULSKI,

             Plaintiff,

 v.                                              Case No. 3:17-CV-1284-NJR-MAB

 JOHN TROST, WARDEN BUTLER,
 WARDEN WILLIAMS, WARDEN
 LYRCIA, JOHN DOE, and JANE DOE,

             Defendants.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       The matter is currently before the Court sua sponte for case management purposes.

Plaintiff Steven Podkulski filed suit in the Southern District of Illinois on November 27,

2017, along with a motion to proceed in forma pauperis (“IFP”). Docs. 1, 2. Podkulski listed

his address as a home on Ocean Street in Lynn, Massachusetts, and insinuated that he

was not incarcerated. Docs. 1, 2, 3.

       The fact of incarceration matters because a plaintiff who is a prisoner at the time

his case is filed is subject to the restrictions of the Prison Litigation Reform Act. In

particular, the Court is required to promptly screen the complaint and dismiss any claims

that are frivolous, malicious, or fail to state a claim upon which relief can be granted.

28 U.S.C. § 1915A. And anytime a case or an appeal is dismissed for one of these reasons,

the plaintiff incurs a “strike.” 28 U.S.C. § 1915g. Once the plaintiff earns three strikes, he

is prohibited from proceeding IFP in any future civil action or on any appeal, unless he



                                         Page 1 of 5
is under imminent danger of serious physical injury. Id.

       The Court, operating under the assumption that Podkulski was not a prisoner at

the time he filed suit, assessed and granted Podkulski’s motion to proceed IFP. Doc. 6.

The Court then reviewed Podkulski’s complaint and determined that some of his claims

were improperly joined in the action, and those claims were severed into two separate

cases: 18-cv-214-NJR-MAB and 18-cv-246-MJR. Id. at Doc. 7. Podkulski was permitted to

proceed IFP in case 18-cv-214-NJR-MAB. Podkulski v. Butler, Case No. 18-cv-214-NJR-

MAB (S.D. Ill.), Doc. 7. But in case 18-cv-246-MJR, it was determined that Podkulski’s

claim was legally frivolous, and he was consequently denied leave to proceed IFP and his

complaint was dismissed with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). Podkulski

v. Niepert, Case No. 18-cv-246-MJR (S.D. Ill.), Doc. 5.

       The Court has since learned that it was incorrect about Podkulski’s status as a non-

prisoner. The Court’s own research revealed that Podkulski has an extensive litigation

history in the federal district courts in Illinois. In fact, he has filed over thirty lawsuits.

After reviewing the docket in many of those lawsuits, as well as consulting publicly-

available databases and running Google searches of Podkulski’s name, the Court now

knows that Podkulski was incarcerated in the Illinois Department of Corrections in 2001

following convictions on burglary and theft charges. People v. Podkulski, Case no. 1-12-

2554, 2014 WL 5315178 (Ill. App. Ct. Oct. 16, 2014); People v. Podkulski, Case no. 3-12-0375,

2013 WL 5728256 (Ill. App. Ct. Oct. 17, 2013). He was scheduled to be released on parole

October 22, 2014, but he was arrested that very day for the stabbing death of a woman




                                         Page 2 of 5
twelve years earlier. 1 Podkulski was booked into the Cook County Jail on October 23,

2014, and remains there to this day. 2

        This, of course, means that Podkulski was incarcerated at the time he filed his

complaint in this case on November 27, 2017. Unfortunately, however, Podkulski omitted

any mention in his complaint (and the documents filed contemporaneously with his

complaint) that he was incarcerated. Docs. 1, 2, 3. He also took steps to actively conceal

the fact that he was incarcerated by providing the Court with the address of a private

home. The Court notes this is not the first time Podkulski has done such a thing.

Podkulski filed IFP motions misrepresenting that he was not incarcerated in at least two

other cases in the Northern District of Illinois; those cases were dismissed when

Podkulski failed to respond to show cause orders regarding his deception. See Podkulski

v. Miles, et al., Case No. 17 C 8629, Docs. 18, 20 (N.D. Ill. May 23, 2019); Podkulski v.

Williams, et al., Case No. 14 C 10104, Docs. 9, 21 (N.D. Ill. June 8, 2015).

        The Court has also learned that Podkulski incurred three strikes prior to filing his

lawsuit in this district. At least three of approximately thirty civil rights actions Podkulski

has filed while he was incarcerated or detained have been dismissed on the grounds that




1 Don Babwin, Man Charged in 2002 Suburban Chicago Slaying, ASSOCIATED PRESS, available at

https://www2.illinois.gov/idoc/news/IDOCintheNews/Documents/2014/Bedford%20Park%20Cold%
20Case%20IDOC%20Help%2023Oct14.pdf (last visited June 25, 2019); B.J. Lutz and Lauren Petty, Man
Charged         in      2002     Bedford    Park       Cold        Case,       NBCCHICAGO.COM,
https://www.nbcchicago.com/news/local/bedford-park-cold-case-jennifer-boyd-280186442.html (last
visited June 25, 2019).

2   This   information     is     available     on    the     Cook   County   Sheriff’s   website   at:
https://inmatelocator.ccsheriff.org/ (last visited June 25, 2019).




                                               Page 3 of 5
they were frivolous, malicious, or failed to state a claim upon which relief may be granted.

See, e.g., Podkulski v. Snyder, Case No. 03 CV 5924 (N.D. Ill.) (Doc. 4) (dismissing case

pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to state an actionable federal claim);

Podkulski v. Walker, Case No. 07 CV 1664 (N.D. Ill.) (Doc. 8) (dismissing case pursuant to

28 U.S.C. § 1915(e)(2)(B) for failure to state an actionable claim); and Podkulski v. Olson,

Case No. 16 CV 3331 (N.D. Ill.) (Doc. 51) (dismissing case on the basis of res judicata). 3

Consequently, Podkulski is no longer entitled to proceed IFP without prepayment of the

filing fee unless he is in imminent danger.

        By all appearances, Podkulski was aware that he had struck out before he filed his

lawsuit in this district on November 27, 2017, because he had been told as much just

fourteen days earlier in one of his other lawsuits in the Northern District of Illinois.

Podkulski v. Merritt, et al. Case No. 18-cv-7205 (N.D. Ill.) (Doc. 6). “A litigant who knows

that he has accumulated three or more frivolous suits or appeals must alert the court to

that fact.” Ammons v. Gerlinger, 547 F.3d 724, 725 (7th Cir. 2008) (citing Sloan v. Lesza, 181

F.3d 857, 858–59 (7th Cir.1999)). But at the outset of his case, Podkulski did not disclose

to this Court his full litigation history, nor did he indicate that he had received three

strikes. Podkulski v. Trost, et al., Case No. 17-cv-1284-NJR-GCS (S.D. Ill.), see Doc. 1, pp. 2,

6. He also did not make any effort to correct the Court’s oversight of this fact, and he

accepted the benefit of proceeding without prepaying the filing fee, which he knows he



3Gleash v. Yuswak, 308 F.3d 758, 762 (7th Cir. 2002) (explaining that suit dismissed on the basis of claim
preclusion (res judicata) was frivolous).




                                                Page 4 of 5
is not entitled to.

       Because of Podkulski’s deception—or perhaps outright fraud—regarding his

incarceration and status as a three-striker, his case is dismissed with prejudice. Isby v.

Brown, 856 F.3d 508, 521 (7th Cir. 2017) (“Restricted filers must still alert the court to their

three-strikes status or risk dismissal and termination of their suits ‘not only for lack of

payment but also as a sanction for misconduct.’”) (quoting Ammons, 547 F.3d at 725).

Sloan v. Lesza, 181 F.3d 857, 859 (7th Cir. 1999) (“Litigants to whom § 1915(g) applies take

heed! An effort to bamboozle the court by seeking permission to proceed in forma

pauperis after a federal judge has held that § 1915(g) applies to a particular litigant will

lead to immediate termination of the suit.”) See also Hoskins v. Dart, 633 F.3d 541, 544 (7th

Cir. 2011) (affirming dismissal of case for deception about litigation history).

       The Clerk of Court is DIRECTED to enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: June 26, 2019


                                                   ____________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge




                                          Page 5 of 5
